Clark, C. J.,
dissenting: Up to and including-tfie case of Bird v. Bradburn, 131 N. C., 490, it was field uniformly, in all our opinions, tfiat “where tfie trial judge sets aside tfie verdict witfiout giving a reason, if no reason is given, it is presumed tfiat a new trial was granted as a matter of discretion, and tfie appeal will be dismissed.” Braid v. Lukins, 95 N. C., 123; S. v. Braddy, 104 N. C., 137, quoting other cases, and tfiis case itself has been cited with approval. See citations in the Annotated Edition.
In Abernethy v. Yount, 138 N. C., 338, tfie Court for tfie first time, by a division of three to two, field tfiat when tfie judgment is set aside witfiout any statement by tfie judge, it was an error for which a new trial would be granted. Tfiis was not only a departure from tfie uniform decisions of tfie courts down to that time, which are cited in tfie dissenting opinion in profusion by tfie two dissenting judges, who added (p. 346), as a matter of reason as well as of precedent, tfie following: “Tfie presumption always is in favor of tfie correctness of tfie trial below, and he who alleges error must assign and show error. This is elementary. If tfiis new trial was granted as a matter of discretion, there could be no error. If it was granted for error in law which tfie judge thought fie had committed, it would be a reviewable question to decide whether or not there was error committed by him. If it does not appear upon which ground tfie court put its action, and appellant’s counsel did not ask tfiat it sfiould be stated, it will be presumed tfiat *402.there was no error, and that the judge did what he had a right to do and granted a new trial in his discretion. Besides, if the new trial was granted for error in law, committed by the judge, it is absolutely necessary that the judge find the facts; otherwise, it cannot be seen whether he did or did not in fact commit error of law. To reverse the judgment Avithout such finding is to order a final judgment below when not appealing — he had no chance to file exceptions. He has had no showing-on this appeal — no day in court. When the judge puts his ruling upon the ground that he committed an error of law he finds the facts, and the alleged error of law is presented. This has been the case in every instance where an appeal has been taken because the judge below granted a iioav trial upon a matter of law.” The reasons in full and citations of the uniform decisions are stated by the two dissenting judges in that case, 138 N. C., 346-350. On the other hand, in no case which has come up to the Court since has Abernethy v. Yount been squarely approved on this point, though cited on other points. In that case the defendant, appellee, was so satisfied that the uniform precedents of this Court and others would be followed that he was not even represented by counsel, and his side was not presented or argued.
Not only have the rulings of the Court since that time not been directly approved, but in this present case, when the new trial was granted by Judge Devin and came before the same judge at the next term when the case was called, he found as a fact that while on the record at the first trial he assigned as grounds for setting aside the Arerdict that he did so “on his own motion,” he finds as a fact that he set it aside.as a matter of discretion and to make the record speak the truth, it was eminently proper he should correct the record.
It follows, therefore, that if the grounds of his ruling had been asked for when the first verdict was set aside or any exception taken he Avould have stated that it Avas done as a matter of discretion. There Avas properly, therefore, an absolute new trial at the second term, and no wrong Avas done. Neither side should have taken any adArantagc from anything that was done at the former trial.
But to impute to him that he set aside the former verdict as a matter of law, when the same judge finds as a fact that it was not so set aside, puts the appellee in the present case at a disadArantage which he should not bear. The record states that when the first verdict Avas returned the following entry Avas made: “The court of its ovm motion sets the, verdict aside in the above case.” The judge also finds on this trial that as a matter of fact the verdict was set aside in the first case in his discretion. The record in the first trial was not sent up as a part of the case on appeal, but the defendants did not except to the admission or rejection of evidence or to any instructions to the jury or to anything *403that occurred during tbe trial. As tbe majority opinion in tbis case states tbe defendants’ assignment of error is not sufficient to rebut tbe presumption tbat tbe order was correct or to show tbat bis Honor was in error.
Under all tbe precedents, other tban tbe opinion by a divided Court in Abernethy v. Yount and tbe two or three cases tbat have partially followed it, tbe first attempted appeal was a nullity, for none lay from setting aside a verdict unless it was stated to have been done “for error of law.”
Under Abernethy v. Yount, if tbe verdict was set aside, without stating it was done in tbe discretion of tbe judge, it was appealable unless no facts are found, in which case it is not, and tbat is tbe case here, and it is in tbe same condition exactly as if it were stated to be set aside “in tbe discretion of tbe court.” So what is tbe difference?
Even under Abernethy v. Yount, tbe first appeal in tbis case was a nullity, for tbe judge who tried both cases finds, as a fact, tbat be set it aside “in bis discretion”; and, besides, be bad power, considered only as trial judge in tbe second trial, to “correct tbe record to speak tbe truth” or to find tbe facts, as be does, of what occurred on tbe first trial.
And even tbe majority opinion in tbis case bolds tbat tbe setting aside of tbe verdict in tbe first case must be sustained; so, in any event and from every point of view, there was no verdict standing to prevent tbe second trial, and tbe judge was correct in so bolding.
Tbe exceptions on tbe second trial, which are before us, therefore, should be considered and decided. Technicalities no longer should interfere with tbe trial of cases on their merits to tbe increase of useless costs and unnecessary delays.